 

Case 7:19-cv-02703-CS. Document 13 Filed 07/03/19 Page 1 of 1

U.S. Department of Justice
United States Marshals Service

rh

PROCESS RECEIPT AND RETURN

See “fnstructions for Service of Process by U.S. Marshal”

 

 

 

PLAINTIFF COURT CASE NUMBER
Rolando L. Cedeno 19-cv-02703-CS
DEFENDANT TYPE OF PROCESS

City of Yonkers et al

Summons & Complaint

 

 

NAME O8 INDIVIDUAL, COMPANY, CORPORATION, ETC, TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
Youkers Police Officer Patrick Green, Yonkers Police Department Headquarters

 

SERVE
AT ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)
104 South Broadway, Yonkers, New York 10701 °

 

 

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW

Number of process to be

 

Fro Se: Rolando L. Cedeno, 212752
Westchester County Corrections
10 Wood Road
Valhalla, NY 10595

served with this Form 285

Number of parties to be
served in this case

 

 

Check for service
onUs.A.

 

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Busin ess and Alternate Addresses,.

Alf Telephone Numbers, and Estimated Times Available for Service):

 

 

 

 

 

<3
wo c=
Sigetature of Attomey other Criginator requesting service on behalf of: &X] PLAINTIFF TELEPHONE NUMBER. , DATE “? &
‘ nn
: -805- Ki So
p>, DG pho [1] DEFENDANT 212-805-0175 poo SO
SPACE BELOW FOR USE OF U.S. MARSHAL ONLY - DO NOT WRITE BELOW THIS LINE k =n
Tacknowledge receipt for the total Total Process | District of Disirict to Signature of Authorized USMS Deputy or Clerk = Date sr
number of process indicated. -F Origin Serve > 3,
(Sign only for USM 285 if more Py) <. ERD 24 n
than one USM 285 is submitted) No OK woOST ~< s- wus

 

 

 

 

 

 

T hereby certify and return that I

have personally served , [] have legal evidence of service, [} have executed as shown in "Remarks", the process incites the

individual, company, corporation, etc., at the address shown above on the on che individual, company, corporation, etc. shown at the address inserted below

 

PF) [hereby certify and cetum that T am unable to locate the individual, company, corporation, etc. named above (See remarks belove)

 

Name and title of individual served (ifnot shawn above)

(MM. Kecriae /€ Cork. tL

Date Time LJ am

G8G|D/09 Em

 

 

Address (complete only different than shown Lé

Signature of U.S. Marshal or Deputy

GLY?

 

 

Service Fee Total Mileage Charges Forwarding Fee Total Charges Advance Deposits | Amount owed to U.S. Marshal* or
(inetuding endeavors) Pet i (Amount of Refund*)
73 20.76 9316

 

 

 

 

 

 

 

REMARKS

aP2100609 Set Up for mail

Service

MAY +0 2019 - orp Bvpersowl seo | Fv Fw p42 WE

 

PRIOR VERSIONS GF THIS FORM ARE OBSOLETE

Form USM-285
Rev. 11/18

J (9-7 903-
